DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Belleville et al. US 7,689,071, Toyama et al. H0743222 (IDS filed 4/4/19 item 1) and Kim et al. US 2006/0209413.
Regarding claim 1 and 10, Voeller discloses a medical device for measuring blood pressure, comprising:
	 an elongated shaft having a proximal region and a distal region and a lumen extending there through ([¶6,48]);
	an optical pressure sensing block disposed within the lumen, the optical pressure sensing block including a distal portion and a proximal portion ([¶40]) that has a tapered outer surface ([FIG4-6] portion 318 is an outside taper of an internal sensing block);
	a pressure sensor disposed on the distal portion of the optical pressure sensing block ([¶40,50,51]);
	the proximal portion forming an optical fiber connector extending proximally from the proximal portion, the optical fiber connector configured to be coupled to an optical fiber; and
	an optical fiber extending through the lumen and coupled to the optical fiber connector ([¶40,62] an optical fiber is attached to the proximal end of the optical sensor)
Voeller does not specifically disclose the glass pressure block. Belleville  teaches a fiber optic pressure sensor for use in a catheter that has a glass pressure sensor block ([FIG4] glass substrate 31). Therefore it would have been obvious to one ordinary skill in the art at the time of filing to modify the combination with the teachings of Belleville in order to have a chip less sensitive to thermal changes ([abstract]).
Voeller as modified does not disclose the taper of the pressure block. Toyama teaches the optical pressure sensing block further comprises a central portion disposed between the distal portion and the proximal portion where the distal portion having an outer surface that decreases in diameter from the central portion to a position proximate the pressure sensing membrane and wherein the central portion spaces the sensing membrane away from the lumen ([FIG1]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller and as it is no more than the substitution of one known element for another to obtain predictable results. 
 	The combination does not specifically teach that the decrease in size of the out diameter is a taper. Toyama uses a step down however, Kim teaches that it is known in the field to use a step down as a taper ([¶46]). 
 	The combination does not disclose the proximal portion that tapers proximally from the central portion. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a proximal taper because Applicant has not disclosed that the proximal taper provides an advantage, is used for a particular purpose, or solves a stated problem ([see Applicant’s PGPub ¶79] the proximal portion may taper in some instances). One of ordinary skill in the art, furthermore, would have expected Toyama, and applicant' s invention, to perform equally well with either the distal taper taught by Toyama or the claimed proximal taper because both sensors and tapers would perform the same function equally well as both would keep the sensor membrane from touching the inside walls of the catheter.
 	Therefore, it would have been prima facie obvious to modify Voeller and Toyama to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Toyama.
	The Examiner notes Applicant’s specification indicates the location of the taper is a matter of design choice as a proximal or distal taper can be used interchangeably (see p. 11, lines 8-19; p. 12, line 28 – p. 13, line 6).

Regarding claim 2, Voeller does not specifically disclose the optical fiber connector has a circular cross-sectional shape and has a diameter that is about the same as a diameter of the optical fiber. Toyama teaches a fiber optic pressure sensor with a circular fiber optic connector ([FIG1] the connector is the portion 51 is about the same size as the optical fiber 6). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller and as it is no more than the substitution of one known element for another to obtain predictable results.
Regarding claims 4 and 13, Voeller discloses the lumen includes an enlarged inner diameter portion within the distal region of the shaft, and the optical pressure sensing block is disposed within the enlarged inner diameter portion ([FIG12] the lumen has more volume at the distal end as the core wire tapers). 
Regarding claim 6, Voeller does not specifically disclose the sensing membrane is eutectically bonded to the optical pressure sensing block.22 Toyama teaches a membrane fit over the pressure sensing block which arrives at the same structure as bonding ([FIG1][¶20]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller.
Regarding claim 7, Voeller discloses the elongated shaft comprises a tubular member having one or more slots formed therein ([¶61]). 
Regarding claims 8, 9 and 15-16, Voeller discloses a tip member extending distally from the elongated shaft wherein the tip member comprises a shaping member and/or a coil member ([¶45] various embodiments of the catheter can have a distal spring tip). 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Toyama et al. H0743222 (IDS filed 4/4/19 item 1) and Kim et al. US 2006/0209413.
Regarding claim 17, Voeller discloses a medical device for measuring blood pressure, comprising:
	 an elongated shaft having a proximal region and a distal region and a lumen extending there through ([¶6,48]);
	an optical pressure sensing block disposed within the lumen, the optical pressure sensing block including a distal portion and a proximal portion ([¶40]) that has a tapered outer surface ([FIG4-6] portion 318 is an outside taper of an internal sensing block);
	a pressure sensor disposed on the distal portion of the optical pressure sensing block ([¶40,50,51]);
	the proximal portion forming an optical fiber connector extending proximally from the proximal portion, the optical fiber connector configured to be coupled to an optical fiber; and
	an optical fiber extending through the lumen and coupled to the optical fiber connector ([¶40,62] an optical fiber is attached to the proximal end of the optical sensor)
Voeller as modified does not disclose the taper of the pressure block. Toyama teaches the optical pressure sensing block further comprises a central portion disposed between the distal portion and the proximal portion where the distal portion having an outer surface that decreases in diameter from the central portion to a position proximate the pressure sensing membrane and wherein the central portion spaces the sensing membrane away from the lumen ([FIG1]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller and as it is no more than the substitution of one known element for another to obtain predictable results. 
 	The combination does not specifically teach that the decrease in size of the out diameter is a taper. Toyama uses a step down however, Kim teaches that it is known in the field to use a step down as a taper ([¶46]). 
 	The combination does not disclose the proximal portion that tapers proximally from the central portion. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a proximal taper because Applicant has not disclosed that the proximal taper provides an advantage, is used for a particular purpose, or solves a stated problem ([see Applicant’s PGPub ¶79] the proximal portion may taper in some instances). One of ordinary skill in the art, furthermore, would have expected Toyama, and applicant' s invention, to perform equally well with either the distal taper taught by Toyama or the claimed proximal taper because both sensors and tapers would perform the same function equally well as both would keep the sensor membrane from touching the inside walls of the catheter.
 	Therefore, it would have been prima facie obvious to modify Voeller and Toyama to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Toyama.
	The Examiner notes Applicant’s specification indicates the location of the taper is a matter of design choice as a proximal or distal taper can be used interchangeably (see p. 11, lines 8-19; p. 12, line 28 – p. 13, line 6).
Regarding claim 18, Toyama teaches the optical pressure sensing block comprises glass ([¶19 of the machine translation] the fiber 18 is part of the block and is made of glass). 
Regarding claim 19, Toyama teaches a recess formed in the distal portion of the optical pressure sensing block beneath the pressure sensing membrane ([FIG1] space 21). 

Claims 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Belleville et al. US 7,689,071, Toyama et al. H0743222 (IDS filed 4/4/19 item 1) and Kim et al. US 2006/0209413 further in view of Wlodarczyk et al. US 4,924,870.
Regarding claims 3, 11 and 12, Voeller does not specifically disclose the optical fiber is fusion spliced to the optical fiber connector. It is noted that this is a product by process claim so it is not necessarily required for the prior art to use the same technique as long as the same result is achieved. Wlodarczyk teaches the optical fiber is interference fit or bonded to ferrule 20 ([C5 L15-34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to take the bonding of Wlodarczyk and incorporate it into the device of Voeller in order have less variance ([C5 L15-34]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Toyama et al. H0743222 (IDS filed 4/4/19 item 1) and Kim et al. US 2006/0209413 further in view of Wlodarczyk et al. US 4,924,870.
Regarding claim 20, Wlodarczyk teaches the optical fiber connector is configured to improve the accuracy of a connection between the distal end of the optical fiber and the optical fiber connector ([C5 L15-34] the fiber is bonded into the block which would cause less variance than if it were just fitted). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to take the bonding of Wlodarczyk and incorporate it into the device of Voeller in order have less variance ([C5 L15-34]).


Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Voeller and Toyama would not have been obvious to one of ordinary skill in the art to combine, Examiner respectfully disagrees. Toyama is no longer relied upon to teach the pressure block. Belleville now teaches optical sensor block. However, replacing one known sensor with another known sensor via known methods to arrive at the predictable result of a pressure sensing guide wire would have been obvious to one of ordinary skill in the art. Additionally, replacing the sensor in Voeller with that of Toyama or Belleville would function the same. Additionally in the combined device the core wire is not considered the optical sensing block. The block 31 of Belleville is the optical block not the core wire of Voeller.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                     

/ALLEN PORTER/Primary Examiner, Art Unit 3792